Citation Nr: 0026726	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1961 to April 1965 
and from February 1966 to April 1968.

In September and October 1999 the veteran requested to appear 
at a hearing before a Veterans Law Judge at the RO.  In March 
2000 the Board of Veterans' Appeals (Board) remanded the case 
to afford the veteran the opportunity to appear at such 
hearing.  The veteran, instead, withdrew his hearing request.  
As such, no additional action in this regard is warranted. 

In written arguments dated in September 2000, the veteran's 
representative listed entitlement to vocational 
rehabilitation subsistence allowance under Chapter 31, Title 
38, United States Code as one of the issues on appeal.  This 
matter has not been addressed by the RO and is referred to 
the RO for any appropriate action.  


FINDINGS OF FACT

1.  In February 1991 the RO denied service connection for 
residuals of a left knee injury.  The veteran did not appeal.

2.  Since 1991, the RO, in pertinent part, has received 
additional VA and private treatment and examination reports, 
a copy of a hearing transcript (T.), and statements from the 
veteran.  

3.  The newly submitted evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
fairly decide the merits of the claim.

4.  For the right knee claim, the medical evidence does not 
indicate that the veteran incurred a right knee injury during 
service or create a nexus between the veteran's current 
residuals of a right knee injury and service.

5.  Regarding PTSD, to the extent possible, evidence 
necessary for an equitable disposition of the veteran's claim 
has been obtained.  VA has fulfilled its duty to assist.

6.  The veteran did not engage in combat with the enemy and 
was not a prisoner of war.

7.  There is no credible supporting evidence of record 
establishing that the veteran's claimed in-service stressors 
occurred. 


CONCLUSIONS OF LAW

1.  The RO's February 1991 determination denying service 
connection for residuals of a left knee injury is final; new 
and material evidence has not been submitted to reopen the 
claim.  38 U.S.C.A. § 4005(c) (1988), now codified as 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 19.192 (1990), 
now codified as 38 C.F.R. § 20.1103 (1999).

2.  The claim of entitlement to service connection for 
residuals of a right knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In a February 1991 rating action the RO denied service 
connection for a left knee injury.  When reviewing the claim, 
the RO considered the veteran's service medical records 
showing that he received treatment for a sore, swollen left 
knee after jumping on a trampoline in 1963.  X-rays at that 
time revealed no broken bones and that the veteran was 
treated with a plaster splint.  VA medical reports dated in 
1990 were also considered.  The RO reasoned that service 
medical records indicated that the condition was acute and 
transitory.  Notice of the determination was mailed shortly 
thereafter.  The veteran did not appeal.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification.  Otherwise, 
the determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156.   

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

After 1991 the RO received a copy of the veteran's May 1997 
hearing transcript showing that he testified that he injured 
his knee while jumping on a trampoline; private medical 
reports from C.A., M.D., recording a diagnosis of bursitis of 
the knees and radiology reports showing normal findings of 
the knees except for small patella osteophytes; numerous VA 
outpatient treatment reports dated from 1990 to 1997 
primarily showing treatment for the veteran's mental 
disorders; and VA hospital reports dated in 1998 showing that 
the veteran underwent left knee arthroscopy and lateral 
meniscus tear debridement and recording diagnoses of 
derangement of the posterior horn of the lateral meniscus and 
chondromalacia of the patella.  

The aforementioned evidence is new because it was not of 
record when the RO denied the claim in 1991.  The newly 
submitted evidence, however, is not material.  The evidence 
does not bear directly and substantially upon the specific 
matter under consideration, i.e., whether the veteran's 
current residuals of a left knee injury were incurred in, 
aggravated by, or related to events of service.  38 C.F.R. 
§§ 3.303(b) and (d), 3.156(a); see also Savage v. Gober, 10 
Vet. App 489 (1997).  Except for the veteran's historical 
recollections, the newly submitted medical evidence does not 
reference service.  Thus it fails to present competent 
evidence addressing the specific matter under consideration 
and, thereby, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The substance of the record since February 1991 has not 
changed.

Regarding the veteran's hearing testimony and additional 
statements attributing his current left knee injury to the 
1966 in-service trampoline incident, the Board notes that 
this argument was previously considered by the RO in 1991; 
therefore, it cannot be considered new evidence.  See 
generally Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In 
the alternative, even if considered new, it is not material.  
The veteran, as a lay person, cannot provide the required 
medical nexus between any current residuals of a left knee 
injury and service.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case new and material evidence has not been submitted 
under 38 C.F.R. § 3.156(a) in order to have the finally 
denied claim reopened under 38 U.S.C.A. § 5108.  
Consequently, the claim for service connection for residuals 
of a left knee injury remains final, and no further action 
for this matter is warranted.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993); see also Elkins v. West, 12 Vet. App. 209 
(1999) (holding if new and material evidence has been 
presented, immediately upon reopening the claim, it must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
and if the claim is well grounded, the Board may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled).  The appeal is denied.

Service Connection

The veteran also asserts that he sustained a right knee 
injury when jumping on a trampoline in 1963 and that his 
current right knee problems are residuals that are related to 
that in-service incident.  As in any service connection case, 
a person who submits a claim for benefits under a law 
administered by the Secretary has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own and capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a service-connection claim (here under 38 U.S.C.A. 
§§ 1110, 1131) to be well grounded, there generally must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc) (citing 
Caluza, supra, and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra)).  This evidence as to 
these three Caluza elements need meet only a threshold that 
is "unique and uniquely low" in order to show well 
groundedness; that is, the "claim need only be 
'plausible'."  Beck v. West,13 Vet. App. 535, 540 (2000) 
(quoting Hensley v. West, 212 F.3d 1255, 1261-62 (Fed. Cir. 
2000)).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The claim of entitlement to service connection for residuals 
of a right knee injury is not well grounded.  The Board 
initially notes that the first prong of Caluza has been met.  
Private medical reports from C.A., M.D., show that in 1997 a 
diagnosis of bursitis, both knees was made.  However, the 
second and third prongs of the Caluza have not been met.  The 
service medical records are silent with respect to a right 
knee injury.  The reports only show that the veteran incurred 
a left knee injury in 1963 after jumping on a trampoline.  
Additionally, the post-service medical evidence is silent 
with regard to a right knee injury until many years after the 
veteran's separation from service.  Because there is no 
objective evidence of inservice incurrence or aggravation of 
a right knee injury, the second prong of Caluza has not been 
met and the veteran's claim is not well grounded.

In the alternative, even when assuming that the veteran 
incurred a right knee injury during service, the claim 
remains not well grounded.  Although VA and private medical 
reports show complaints of and treatment for a right knee 
disability, not one of the medical reports creates a nexus 
between his current residuals and disability and any in-
service injury or event.  The treatment and examination 
reports are silent in this regard.  Because there is no 
medical evidence of record relating the veteran's current 
disability and/or post-service symptoms to service or any 
events of service, the claim is not well grounded.  38 C.F.R. 
§ 3.303(b) and (d); Savage, supra; McCormick v. Gober, 
14 Vet. App. 39 (2000); Summers v. Gober, No. 00-7019 (Fed. 
Cir. Sept. 1, 2000).  Further, although the veteran 
attributes his residuals of the right knee to service, he, as 
a lay person, is not competent to render the requisite 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus the claim is not well grounded. 

PTSD

The veteran also seeks service connection for PTSD.  Review 
of the record shows a current diagnosis of PTSD and that the 
veteran maintains that he was exposed to explosions and fires 
during Vietnam.  He also asserts that his ship was ambushed 
and many soldiers were killed.  For the purpose of 
determining whether the PTSD claim is well grounded, 
evidentiary assertions of participation in combat are 
generally accepted as true.  Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Further, in 1995 a VA examiner recorded a diagnosis of PTSD 
and stated that the veteran had repressed his memories of 
Vietnam until they were brought to his consciousness.  Falk 
v. West, 12 Vet. App. 402, 404 (1999); Samuels v. West, 
11 Vet. App. 433, 435 (1998); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The claim is well grounded.  Id.

Pursuant to 38 U.S.C.A. § 5107(a) once a claimant has 
submitted a well-grounded claim, VA has a duty to assist.  
Review of the record shows that the duty to assist has been 
fulfilled.  At his May 1997 hearing, the veteran's 
representative requested that a social survey be obtained to 
further confirm the diagnosis of PTSD.  T. 15.  In the 
instant case, the Board does not find that a remand for this 
survey is in order since it is the verification of the 
veteran's stressor(s) that is the key inquiry into this case.  
The record is comprised of the veteran's service and 
administrative reports, VA and non-VA medical reports, 
hearing transcript, reports from United States Army & Joint 
Services Environmental Support Group (ESG), now the United 
States Armed Service Center for Research of Unit Records 
(USASCRUR).  Additionally, on three separate occasions in 
1999 the RO attempted to obtain daily ship logs for U.S. 
Naval Support Activity, 1970 and ADL-Floating Drydock 
anchored on a river near DaNang.  By written correspondence 
dated in July 1999, the RO also advised the veteran of the 
need to obtain and submit such evidence.  The documents 
however have not been furnished.  Given the foregoing, the VA 
has fulfilled its duty to assist and no further action is 
warranted.  

As previously noted, service connection may be established 
for a disability resulting from injury or disease sustained 
in the line of duty and for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d). 

Eligibility for service connection for PTSD requires three 
elements: (1) a current clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. at 
138; cf. 38 C.F.R § 3.304(f) (1999) (Deletes requirement of 
establishing a "clear" diagnosis for service connection for 
PTSD and reference to certain awards as conclusive proof of 
in-service stressors.).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1999).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e) (1999).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
reasonable doubt rule however is not a means for reconciling 
actual conflict or a contradiction in the evidence.  
38 C.F.R. § 3.102 (1999).

After careful review, the Board finds that the evidence does 
not support the veteran's claim of entitlement to service 
connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. at 
55.  As to the first element, the veteran has a current 
medical diagnosis of PTSD and as to the third element, 
physicians have opined that the veteran's military experience 
is related to that diagnosis.  Accordingly, the ultimate 
disposition of this claim rests upon whether there is 
competent, objective evidence of record establishing the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. at 138.

When determining the sufficiency of stressors, the criteria 
are individualized in that they are geared to the specific 
individual's actual experience and response.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV).  Therefore, the standard used to establish in-
service stressors depends upon whether the veteran engaged in 
combat with the enemy.  If the veteran engaged in combat, his 
lay testimony regarding lay stressors will be accepted as 
conclusive evidence of the presence of in-service stressors, 
unless VA produces clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); Fossie v. West, 
12 Vet. App. 1 (1998); Gaines v. West, 11 Vet. App. 353; 
Cohen v. West, 10 Vet. App. at 145-146; 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.  Id.

In this case the evidence does not demonstrate that the 
veteran engaged in combat with the enemy.  VAOPGCPREC 12-99 
(October 18, 1999) (Requires veteran to have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  The service medical records are silent 
with respect to any wounds or injuries sustained as a result 
of the veteran engaging in combat.  Additionally, the service 
administrative reports are negative in this regard.  Evidence 
of participating in certain military campaigns or operations 
indicative of combat engagement or exposure to hostile fire 
is not present.  The evidence also fails to show that the 
veteran was held as a prisoner of war.  An August 1992 
Request for Information report shows that "no prisoner of 
war or missing in action status was found in the veteran's 
records."  Accordingly, the evidence neither shows that the 
veteran engaged in combat with the enemy nor shows that the 
veteran was a prisoner of war.

In the absence of evidence establishing that the veteran 
engaged in combat with the enemy, to substantiate his claim, 
the evidence must show that he experienced a non-combat 
stressor in service to satisfy the second element under Cohen 
and Section 3.304(f).  The veteran's contention presented on 
appeal, by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

During the pendency of his appeal the veteran asserted that 
in February 1966 his ship was ambushed near the coast of 
DaNang.  At that time they incurred mortar and fire attacks 
and many men were injured and wounded.  (See April 1991 
statement and November 1995 Notice of Disagreement).  The 
veteran also recalled that in his 7-month period in Vietnam, 
he was captured, hooded, and taken at gunpoint.  He stated 
that they killed every person captured except for him.  He 
believed he was spared because they thought he might have 
intelligence information and they thought he was medically 
trained.  The veteran then recalled that he was placed in a 
hole and was beaten and tortured.  He however escaped via a 
sewage passageway when he was thrown onto a pile of dead 
soldiers.  He was doused with gasoline, too.  However, other 
soldiers thereafter rescued him.  The veteran also recalled 
that an orphanage was blown up while in Vietnam.  The 
explosion killed a young girl he had planned to adopt.  
Additionally, the veteran recalled that during service he 
recovered dead and wounded bodies from rivers, helicopters, 
and the jungle.  He reported that he was also wounded and 
hospitalized six times.

Except for the veteran's testimony presented in May 1997 and 
numerous statements presented on appeal, the evidence fails 
to demonstrate the occurrence of his claimed stressors.  The 
service medical and administrative records do not establish 
the occurrence of any of the veteran's claimed stressors.  
The administrative reports show that he had served aboard the 
several naval ships and worked as the ship's repairman.  He 
made repairs to the ship's piping and hull structure, 
performed welding, burns, and other ship fitter work, and 
stood watch in port and security.  While the records show 
that the veteran's received the Navy Unit Commendation Ribbon 
for "carrying out the vital and constantly mounting task of 
unloading, moving and storing supplies to support the 
expanding tactical forces within the I Corps Area in 
Vietnam," the reports do not indicate that he served in any 
combat expeditions or was held captive by the enemy.

The veteran's VA and non-VA medical reports also fail to 
establish the occurrence of his alleged stressors.  VA 
treatment reports dated from 1990-1992 note PTSD manifested 
by symptoms of flashbacks, insomnia, hyperarousal, 
exaggerated startle response, and dissociative behavior.  
Yet, they fail to substantiate the occurrence of any alleged 
in-service stressor.  Included within the reports is a 1991 
psychological evaluation report.  Although during the 
interview, the veteran reported being hospitalized on 
numerous occasions during Vietnam and being held as a 
prisoner of war, as previously noted, the service medical and 
administrative records do not support those assertions.  The 
Board also notes that during the interview, the veteran 
stated that he did not carry a weapon since he was assigned 
as part of a rescue operation.  This assertion however 
contradicts the veteran's claim of engaging in combat with 
the enemy.  It also contradicts the objective evidence of 
record establishing that the veteran was stationed aboard 
naval ships which provided support and supplies.  The Board 
also notes that the examiner stated if sufficient relevant 
military data could be gathered to support the veteran's 
claim for PTSD, the results of the evaluation would support 
such a claim.  Here, no such supporting military evidence is 
present.  

It is also acknowledged that the VA examination report dated 
in September 1995 records that the veteran served as a rescue 
diver in a squad comprised of Vietnamese and Americans.  
During the interview he recalled being stationed outside of 
Vietnam and evacuating soldiered from rivers, jungles, and 
the seacoast of Vietnam.  During the operations, the veteran 
also recalled being exposed to explosions and fires and 
seeing dead, dying, and injured soldiers and civilians.  He 
further reiterated that an orphanage was blown up while in 
Vietnam.  The Axis I diagnosis was PTSD, and the examiner 
stated that the veteran repressed memories of Vietnam well 
until they were brought to his consciousness in 1990.  VA 
examination in May 1996 also revealed a diagnosis of PTSD, 
chronic, moderate.

However, in spite of the foregoing VA examination reports, 
the veteran's account of incurring traumatic events and 
recorded diagnoses of PTSD resulting therefrom, the 
aforementioned medical reports are insufficient to establish 
the occurrence of the alleged in-service stressors.  Credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  Even though the VA examining physicians have found 
the veteran's historical account credible, their acceptance 
of this veracity cannot, by itself, without further 
corroborating evidence, prove that the claimed in-service 
stressors actually occurred.  Id.  The service administrative 
and medical reports, as well as the reports from the service 
departments (discussed below) fail to confirm the occurrence 
of the any of the claimed stressors.  

Reports from the service department also fail to substantiate 
the occurrence of the veteran's alleged in-service stressors.  
As previously noted, in August 1992 the NPRC confirmed that 
"no prisoner of war or missing in action status was found in 
the veteran's records."  In December 1992 ESG, now USASCRUR, 
stated that they were unable to locate documentation that the 
USS COLONIAL was ambushed or mortared while conducting on-
loading or off-loading duties.  Other claimed in-service 
stressors could not be confirmed either.  Additionally, 
although in April 1998 USASCRUR furnished copies of the 1966 
history of the U.S. Naval Support Activity (NAVSUPPACT), 
DaNang, and the history revealed that on December 18 Camp 
Tien Sha was subjected to enemy mortar and rocket attacks and 
on December 26 two DaNang East sentries were wounded by a 
bobby-trap at the NAVSUPPACT garbage dump, the veteran 
asserts that he was exposed to mortar attacks at Camp Tien 
Sha on his birthday in June 1966, (see November 1996 
statement), and the objective evidence does not support his 
assertion.  The objective evidence shows that the attack 
occurred on December 18.  The evidence also fails to show 
that he was injured on December 26.  The veteran maintains 
that he was exposed to mortar attacks aboard his ship in 
February 1966 and does not reference incurring any injuries 
on December 26th.  It also does not establish that the 
veteran participated in operations to retrieve bodies from 
the jungle and rivers.  Thus, the evidence does not support 
his claim.

Finally, the Board acknowledges the submission of numerous 
photocopies of excerpts from various publications and 
pictures, as well as excerpts from the veteran's book titled 
"Red Red Rain."  Articles submitted include titles such as 
"From the Nikons of a Combat Photographer," "Flashback, 
December 4, 1967," and "Flashback, December 1966-January 
1968," "LSTs of Vietnam," "Research MRF Update," and 
"Vietnam's Peace Ends War Inside Him."  The veteran also 
asserts that he is one of the soldiers in the picture.  
Nonetheless, not one of the articles or excerpts furnished 
establishes the occurrence of any of the veteran's alleged 
in-service stressors.  The generic articles, journals, or 
excerpts do not specifically opine as to the actual 
occurrence of any of the veteran's claimed in-service events.  
Thus, they are of minimal probative value in this case.  Cf., 
Mattern v. West, 12 Vet. App. 222, 227 (1999); Sacks v. West, 
11 Vet. App. 314, 317 (1998).

Because the probative and persuasive evidence fails to 
establish the occurrence of the veteran's claimed stressors, 
and the veteran's statements presented on appeal are 
insufficient to establish the occurrence of his claimed 
noncombat stressors, his claim must be denied.  Dizoglio v. 
Brown, 9 Vet. App. at 166.  The preponderance of the evidence 
is against the veteran's claim and is not in equipoise.  
38 U.S.C.A. §§ 1110, 5107(b); Gilbert, supra; 38 C.F.R. 
§§ 3.303(f).  The appeal is denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of a 
left knee injury remains final; the appeal is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for PTSD is denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 

